[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10862         ELEVENTH CIRCUIT
                                   Non-Argument Calendar       MARCH 2, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
          D.C. Docket Nos. 1:09-cv-00228-ODE, 1:03-cr-00493-ODE-AJB-16

SABAS JAIMES ENRIQUES,

lllllllllllllllllllll                                          Petitioner-Appellant,

                                            versus

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Respondent-Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                       (March 2, 2011)

Before WILSON, KRAVITCH and BLACK, Circuit Judges.

PER CURIAM:

         Sabas Enriques, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2255 motion to vacate, set-aside or correct his
sentence. On July 18, 2007, Enriques’s underlying convictions for drug

trafficking and money laundering became final.1 But Enriques did not submit his

§ 2255 motion to the district court until January 20, 2009.2 Enriques argued that

the motion was timely because although it was filed outside the one-year time

limit, this period was tolled by governmental impediments that were beyond his

control. The district court concluded that his motion was time-barred, but issued a

Certificate of Appealibility (COA) on the following two questions:

(1)    Did the statute of limitations for Movant’s motion to vacate begin to run
       under 28 U.S.C. § 2255 (f)(2) at some time after July 18, 2007, when
       Movant’s conviction became final on direct appeal, thus making the
       motion untimely?

(2)    Does the doctrine of equitable tolling apply here, and, if so, is
       Movant’s motion to vacate timely as a result?

       In his initial brief, Enriques argues the merits of his claims, specifically that

(1) the district court erred when it enhanced his sentence for the presence of a


       1
          This court affirmed Enriques’s convictions on April 19, 2007. United States v. Garcia-
Jaimes, 484 F.3d 1311, 1321 (11th Cir. 2007). His convictions became final once the 90-day
period to file a petition for a writ of certiorari on direct appeal closed.
       2
          Title 28 U.S.C. § 2255(f) establishes a one-year limitations period for § 2255 motions.
This limitation period runs from the latest of, inter alia,

       (1)     the date on which the judgment of conviction becomes final; [or]

       (2)     the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the United
               States is removed, if the movant was prevented from making a motion by
               such governmental action.

                                                2
firearm during the commission of the offense, and (2) his counsel was ineffective

for failing to challenge his classification and present mitigation evidence.

Enriques does not raise any argument regarding the timeliness of his § 2255 in his

initial brief, although he briefly addresses it in his reply brief.

       In an appeal of an unsuccessful § 2255 motion, the scope of our review is

limited to the issues specified by the COA. Murray v. United States, 145 F.3d
1249, 1251 (11th Cir. 1998). Although pro se pleadings are construed more

liberally than those filed by counsel, Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), issues not argued by a pro se litigant in his initial brief are

deemed waived. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

Additionally, we do not address arguments raised for the first time in a pro se

litigant’s reply brief. Id.

       Here, the substantive arguments Enriques makes regarding errors at

sentencing and his direct appeal are beyond the scope of the COA and, thus, not

properly before us. Furthermore, Enriques does not make any argument relating to

the COA in his initial brief; the issue of timeliness is first raised in his reply brief.

As a result, Enriques has waived the dispositive issues in this appeal.

Accordingly, we affirm the district court’s dismissal of Enriques’s § 2255 motion

as untimely.


                                            3
AFFIRMED.




            4